Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


           United States Court of Appeals
                         For the First Circuit

No. 05-2376

                     JUAN ZAYAS; EVA FRONTERA;
               CONJUGAL PARTNERSHIP ZAYAS-FRONTERA;
                    ARIANNA M. ZAYAS-FRONTERA,

                         Plaintiffs, Appellees,

                                       v.

                    COMMONWEALTH OF PUERTO RICO;
    DEPARTMENT OF EDUCATION OF THE COMMONWEALTH OF PUERTO RICO;
                           DR. CÉSAR REY,

                        Defendants, Appellants.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO
         [Hon. Salvador E. Casellas, U.S. District Judge]


                                    Before

                     Torruella, Circuit Judge,
              Gibson, John R.,* Senior Circuit Judge,
                    and Howard, Circuit Judge.


     Leticia Casalduc-Rabell, Assistant Solicitor General, with
whom Salvador J. Antonnetti-Stutts, Solicitor General, were on
brief, for appellants.
     Alfredo Fernández-Martínez, with whom Delgado & Fernández,
LLP, was on brief, for appellees.


                            December 21, 2005




*
    Of the Eighth Circuit, sitting by designation.
           Per    Curiam.     This   appeal   concerns    the   appropriate

educational placement for Arianna M. Zayas-Frontera, a 14-year-old

who suffers from a number of learning and emotional disabilities.

On June 4, 2004, Arianna's parents filed a claim against the

Department   of   Education    of    the   Commonwealth   of    Puerto   Rico

("Department of Education"), contesting the Department's refusal to

enroll Arianna at a private school called Instituto Modelo de

Enseñanza Individualizada ("IMEI"). IMEI, the parents claimed, was

the   appropriate   placement   for    Arianna,   given   her    particular

disabilities. The Department of Education, however, responded that

the Antonio S. Pedreira School ("Pedreira School"), a public

institution, was fully capable of meeting Arianna's needs and was

sufficient to satisfy the mandate that disabled children receive a

"free appropriate public education," as outlined in the Individuals

with Disabilities Education Act ("IDEA"), 20 U.S.C. § 1400(d)(1)

(A); § 1412(a)(1)(A).

           After a bench trial and on-site inspections of both IMEI

and the Pedreira School, the district court held that IMEI was the

proper placement for Arianna for a transitional period of one year.

The court found dispositive the following factors: 1) Arianna's

emotional needs; 2) the unusual circumstance that Arianna had been

out of school for nearly four years; 3) Arianna's need for constant

supervision and an in-school psychologist; 4) her adverse reaction

to an exploratory placement at the Pedreira School; and 5) the fact


                                     -2-
that Arianna had communicated thoughts of hurting herself.       In

light of these factors, the court held that it would be impossible

for Arianna to benefit from the opportunities available to students

at the Pedreira School.    The court stated that "[o]nce Arianna's

psychological needs are addressed at IMEI, Arianna should be able

to attend a less restrictive school such as the Pedreira School."

          The Department of Education here asks us to overturn the

decision of the district court.        It again argues that placing

Arianna at the Pedreira School satisfies federal law.    This issue

of placement is a mixed question of fact and law, i.e., one

requiring the application of "a legal standard to a particular set

of facts."    TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 450

(1976); Roland M. v. Concord Sch. Comm., 910 F.2d 983, 990 (1st

Cir. 1990).     "Absent a showing that the wrong legal rule was

employed . . . the district court's answer to a mixed fact/law

question is reviewable only for clear error."    Roland M., 910 F.2d

at 990.      In explaining the "clearly erroneous" standard, the

Supreme Court has stated that "[i]f the district court's account of

the evidence is plausible in light of the record viewed in its

entirety, the court of appeals may not reverse it even though

convinced that had it been sitting as the trier of fact, it would

have weighed the evidence differently."        Anderson v. City of

Bessemer City, 470 U.S. 564, 573-74 (1985).




                                 -3-
           We have reviewed the parties' briefs and the record on

appeal and considered the parties' arguments presented at the oral

argument, and we affirm, essentially for the reasons stated by the

district court in its opinion.        We stress, as the district court

did, that Arianna's placement at IMEI is only temporary.              It is

designed so that she might "catch up" with her fellow students and

so that she might receive an education that is tailored to her

social, psychological, and educational needs. Since the Department

of   Education   cannot   at   the   present   time   provide   the   "free

appropriate public education" that Arianna requires, we agree with

the district court and hold that the Department of Education is

responsible for all costs associated with Arianna's provisional

placement at IMEI.

           Affirmed.




                                     -4-